Per Curiam.
Plaintiff’s assignments of error relating to the exclusion and admission of evidence are not in accordance with the rules of this Court. Assignments of error “should clearly present the error relied on without the necessity of going beyond the 'assignment itself to learn what the question is.” 1 Strong: N. C. Index, Appeal and Error, s. 19, Footnote 203; Balint v. Grayson, 256 N.C. 490, 124 S.E. 2d 364. However, we have examined these assignments and find them without merit. The remaining assignments of error (other than formal assignments) relate to the charge. In them we find no error sufficiently prejudicial to warrant a new trial. Plaintiff places emphasis upon the omission of the court to charge with reference to the failure of defendant to sound his horn. G.S. 20-174(e). There is no evidence as to whether he did or did not sound his horn except the negative testimony of plaintiff that he heard nothing — not even the sound of tires skidding a distance of 45 feet. Parenthetically, it would seem futile to order a new trial on this pretext since it appears that plaintiff was probably guilty of contributory negligence as a matter of law. Garmon v. Thomas, 241 N.C. 412, 85 S.E. 2d 589.
In the trial below we find
No error.